 328 NLRB No. 551NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Seawin, Inc. and Teamsters Local 20, affiliated withthe International Brotherhood of Teamsters,AFL-CIO.  Case 8ŒCAŒ30514May 11, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENPursuant to a charge filed on February 9, 1999, theGeneral Counsel of the National Labor Relations Boardissued a complaint and notice of hearing on February 26,1999, alleging that the Respondent has violated Section8(a)(5) and (1) of the National Labor Relations Act by
refusing the Union™s request to bargain and to furnish
information following the Union™s certification in Case
8ŒRCŒ15693.  (Official notice is taken of the ﬁrecordﬂ in
the representation proceeding as defined in the Board™s
Rules and Regulations, Secs. 102.68 and 102.69(g);Frontier Hotel, 265 NLRB 343 (1982).)  The Respondentfiled an answer admitting in part and denying in part theallegations in the complaint.On April 8, 1999, the General Counsel filed a Motionfor Summary Judgment.  On April 13, 1999, the Boardissued an order transferring the proceeding to the Boardand a Notice to Show Cause why the motion should not
be granted.  The Respondent did not file a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thebasis of the Board's disposition of certain challenged
ballots in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).The Respondent denied that the Union has requestedthat it recognize and bargain as the exclusive collective-bargaining representative of the employees.  Attached tothe General Counsel™s Motion for Summary Judgment is
a copy of the Union's letter dated January 27, 1999,
which demonstrates that the Union has requested recog-nition and bargaining and that the Union has refused.The Respondent does not dispute the receipt or authen-ticity of this letter.  In fact, in its letter dated February 5,1999, the Respondent replied to the Union's letter and
stated that it is refusing ﬁyour request to bargainﬂ in or-der to test the Union™s certification by the Board.  Ac-cordingly, we find that the Union has requested recogni-tion and bargaining with the Respondent.We also find that the Respondent has not, by its denial,raised any issue requiring a hearing with respect to theUnion's request for information.  The Union requested
the following information from the Respondent:A seniority list, which should include employeesnames, department, hire date, rates of pay and em-ployment status.The names and addresses of employees who were laidoff in the last year.The Respondent™s answer admits that the Respondentrefused to provide this information to the Union.  Fur-ther, although the Respondent™s answer effectively de-nies that the information requested is necessary and rele-vant to the Union™s duties as the exclusive representativeof the unit employees, it is well established that wage
and employment information of this type is presump-tively relevant for purposes of collective bargaining andmust be furnished on request.  See, e.g., Maple ViewManor, 320 NLRB 1149 (1996); Masonic Hall, 261NLRB 436 (1982); and Mobay Chemical Corp., 233NLRB 109 (1977).  The Respondent has not attempted torebut the relevance of the requested information.Accordingly, we grant the Motion for Summary Judg-ment.1On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, an Ohio corpo-ration, with an office and place of business in Fremont,Ohio, has been engaged in the manufacture of fittings
and valves used in pneumatic instrumentation.Annually, in the course and conduct of its business asdescribed above, the Respondent sells and ships productsvalued in excess of $50,000 directly to points located
outside the State of Ohio.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held March 25, 1998, the Unionwas certified on January 19, 1999, as the exclusive col-                                                       1 The Respondent's requests that the complaint be dismissed and thatit recover its costs and attorney™s fees are therefore denied. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2lective-bargaining representative of the employees in thefollowing appropriate unit:2All full-time and regular part-time production andmaintenance employees excluding all confidential em-ployees, sales employees, office clerical employees,and professional employees, guards and supervisors asdefined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B. Refusal to BargainAbout January 27, 1999, the Union, by letter, re-quested the Respondent to recognize and bargain and tofurnish information, and, since about February 5, 1999,
the Respondent has failed and refused.  We find that this
failure and refusal constitutes an unlawful refusal to rec-ognize and bargain in violation of Section 8(a)(5) and (1)of the Act.CONCLUSION OF LAWBy failing and refusing on and after February 5, 1999,to recognize and bargain with the Union as the exclusivecollective-bargaining representative of employees in theappropriate unit and to furnish the Union requested in-formation, the Respondent has engaged in unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understanding
in a signed agreement.  We also shall order the Respon-dent to furnish the Union the information requested.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Seawin, Inc., Fremont, Ohio, its officers,agents, successors, and assigns, shall                                                       2 Although the Respondent™s answer denies the appropriateness ofthe unit, the Respondent entered into a Stipulated Election Agreementin the underlying representation proceeding in which it agreed that theabove-described unit was appropriate for collective bargaining.  Ac-cordingly, the Respondent is precluded from contesting the appropri-ateness of the unit in the instant proceeding.  See Biewer WisconsinSawmill, 306 NLRB 732 fn. 1 (1992).1. Cease and desist from(a) Refusing to bargain with Teamsters Local 20, af-filiated with the International Brotherhood of Teamsters,AFLŒCIO as the exclusive bargaining representative of
the employees in the bargaining unit, and refusing tofurnish the Union information that is relevant and neces-sary to its role as the exclusive bargaining representativeof the unit employees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understandingin a signed agreement:All full-time and regular part-time production andmaintenance employees excluding all confidential em-ployees, sales employees, office clerical employees,and professional employees, guards and supervisors as
defined in the Act.(b) Furnish the Union the information that it requestedon January 27, 1999.(c) Within 14 days after service by the Region, post atits facility in Fremont, Ohio, copies of the attached no-tice marked ﬁAppendix.ﬂ3  Copies of the notice, on formsprovided by the Regional Director for Region 8, afterbeing signed by the Respondent™s authorized representa-tive, shall be posted by the Respondent and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced, orcovered by any other material.  In the event that, duringthe pendency of these proceedings, the Respondent hasgone out of business or closed the facility involved inthese proceedings, the Respondent shall duplicate and
mail, at its own expense, a copy of the notice to all cur-rent employees and former employees employed by theRespondent at any time since February 5, 1999.                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ SEAWIN, INC.3(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  May 11, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain with Teamsters Local20, affiliated with the International Brotherhood ofTeamsters, AFLŒCIO as the bargaining representative of
the employees in the bargaining unit, and WE WILL NOTrefuse to furnish the Union information that is relevantand necessary to its role as the exclusive bargaining rep-resentative of the unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time production andmaintenance employees excluding all confidential em-ployees, sales employees, office clerical employees,and professional employees, guards and supervisors asdefined in the Act.WE WILL furnish the Union the information it re-quested on January 27, 1999.SEAWIN, INC.